Citation Nr: 1223063	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  08-30 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS) with gastroesophageal reflux disease (GERD).

2.  Entitlement to a rating in excess of 30 percent for headaches.

3.  Entitlement to an initial rating in excess of 10 percent for patellofemoral pain syndrome of the right knee.

4.  Entitlement to a compensable rating for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to June 1991 and from November 1993 to June 1997.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision adjudicated by the White River Junction, Vermont, Department of Veterans Affairs (VA) Regional Office (RO) and issued by the RO in Detroit, Michigan.  In a September 2008 rating decision, the Detroit RO increased the Veteran's disability rating for his migraines to 30 percent, back to the date of his claim for an increased rating.  As the maximum rating for migraines has not been assigned, the Board will continue to evaluate the appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that the Veteran filed a notice of disagreement to the November 2007 rating decision, which denied entitlement to service connection for bilateral hearing loss.  However, in a March 2008 statement, he withdrew the appeal of this issue.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his Form 646, the Veteran, through his representative, contends that he has had digestive problems since service.  A  June 2006 letter from his private physician shows current diagnoses of IBS and acid reflux, which is treated with medication.   Service treatment records reflect that, in October 1995, the Veteran complained of nausea and vomiting, and was assessed as having gastroenteritis.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.

As the Veteran was found to have gastrointestinal symptoms in service, and has current gastrointestinal disabilities, the Board finds that he should be provided with a VA examination to determine whether his current disabilities began during or are related to active duty.

The Veteran has asserted, in his June 2012 Appellate Brief Presentation, that his service-connected disabilities have increased in severity and significantly reduce his quality of life.  The record reflects that the most recent examination to determine the current nature and severity of his headaches was performed in March 2007, and the most recent examination to assess his service-connected right knee patellofemoral syndrome was in August 2008.  As such, the Board finds that the Veteran should be afforded VA examinations to determine the current nature and severity of his service-connected headaches and right knee disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination to determine the etiology of IBS with GERD.  All indicated tests and studies should be conducted. The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's IBS with GERD began during service or is otherwise related to active duty.  In rendering the opinion, the examiner should discuss the October 1995 service treatment record reflecting treatment for gastroenteritis.  

Additionally, the examiner should ask the Veteran what medications he may be taking for service-connected headache and right knee disabilities.  The examiner should opine whether the Veteran's gastrointestinal disorder is proximately due to any such medications.  Moreover, the examiner should separately state whether the Veteran's gastrointestinal disorder is aggravated (permanently worsened beyond its natural progression) by any medication taken for the service-connected headache and right knee disorders.  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

All opinions must be accompanied by a clear rationale.  
If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2.  The Veteran should be scheduled for a VA examination to determine the current level of impairment due to his service-connected headaches. The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.
 
The examiner is asked to describe the frequency and severity of the Veteran's headaches, including whether he has very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The examiner is advised that the Veteran is competent to report symptoms, and that such reports must be considered in formulating the opinion.  For the purposes of this evaluation, the Veteran's reports regarding the symptoms associated with his headaches should be considered credible. 

A complete rationale should be given for all opinions and conclusions expressed.

3.  The Veteran should be scheduled for a VA examination to determine the current level of impairment due to his service-connected patellofemoral pain syndrome of the right knee. The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.

The examiner should report the ranges of right knee flexion and extension in degrees. The examiner should determine whether the right knee disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain. Such inquiry should not be limited to muscles or nerves. These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain and during any reported flare-ups.

If there is pain on motion, the examiner should report the point in the range of motion when the pain becomes apparent.

The examiner should also report whether there is instability or subluxation and express an opinion as to the severity of such instability or subluxation.

The examiner is advised that the Veteran is competent to report symptoms, and that his reports must be considered in formulating the opinion.  For the purposes of this evaluation, the Veteran's reports regarding the symptoms associated with his right knee disability should be considered credible. 

A complete rationale should be given for all opinions and conclusions expressed.

4.  Upon completion of the above, readjudicate the issues on appeal and consider all evidence received since issuance of the most recent Supplemental Statement of the Case.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


